--------------------------------------------------------------------------------

EXHIBIT 10.24
 
ESCROW AGREEMENT
 
This Escrow Agreement (this "Agreement") is entered into as of December 23,
2009, 2009 by and among U.S. Bank National Association, as escrow agent (the
"Escrow Agent"), Kana Software, Inc. a Delaware corporation ("Seller"), and Kay
Technology Corp, Inc. ("Purchaser").  Capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Purchase
Agreement (as defined below).  If the terms of this Agreement conflict in any
way with the provisions of the Purchase Agreement, then the provisions of the
Purchase Agreement shall control.
 
Recitals
 
A.           Seller and Purchaser have entered into that certain Asset Purchase
Agreement dated as of October 26, 2009 (the "Purchase Agreement"), a copy of
which is attached hereto as Annex A, pursuant to which Seller has agreed to
sell, assign and transfer to Purchaser, and Purchaser has agreed to purchase
from Seller, substantially all of the assets of Seller.
 
B.           Pursuant to Section 2.2 of the Purchase Agreement, on the Closing
Date, $500,000 (the "First Escrow Amount"), $100,000 (the "Second Escrow
Amount"), $360,000 (the "Third Escrow Amount"), $361,000 (the "Fourth Escrow
Amount") and $1,000,000 (the "Purchase Price Escrow Amount") will be placed into
escrow to be held and disbursed by the Escrow Agent in accordance with this
Agreement.
 
C.           The Escrow Agent will hold the First Escrow Amount, the Second
Escrow Amount, the Third Escrow Amount and the Fourth Escrow Amount and all
interest and other amounts earned thereon (the "First Escrow Fund", "Second
Escrow Fund", "Third Escrow Fund" and "Fourth Escrow Fund" respectively) in four
separate escrow accounts (the "First Escrow Account", "Second Escrow Account",
"Third Escrow Account" and "Fourth Escrow Account", respectively).  Any interest
or other income (the "Escrow Earnings") earned on the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund and Fourth Escrow Fund will be added to the First
Escrow Fund, Second Escrow Fund, Third Escrow Fund and Fourth Escrow Fund,
respectively, and will, until released to Seller or the Purchaser Indemnified
Parties in accordance with this Agreement and the Purchase Agreement, be
available solely for indemnification of the Purchaser Indemnified Parties
pursuant to the Purchase Agreement.
 
D.           The Escrow Agent will hold the Purchase Price Escrow Amount and all
Escrow Earnings earned thereon (collectively, the "Purchase Price Escrow Fund",
and together with the First Escrow Fund, Second Escrow Fund, Third Escrow Fund
and Fourth Escrow Fund, the "Escrow Funds") in an escrow account (the "Purchase
Price Escrow Account").  Any Escrow Earnings earned on the Purchase Price Escrow
Fund will be added to the Purchase Price Escrow Fund and will, until released to
Seller or the Purchaser Indemnified Parties in accordance with this Agreement
and the Purchase Agreement, be available solely for indemnification of Purchaser
pursuant to the Purchase Agreement.
 
E.           The parties hereto desire to set forth further terms and conditions
relating to the operation of the Escrow Funds.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           Appointment and Agreement of Escrow Agent.  Purchaser and Seller
hereby appoint the Escrow Agent to serve as, and the Escrow Agent hereby agrees
to act as, escrow agent upon the terms and conditions of this Agreement.

 
 

--------------------------------------------------------------------------------

 

2.           Establishment of the First Escrow Fund, Second Escrow Fund, Third
Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund.
 
(a)           Pursuant to Section 2.2 of the Purchase Agreement, on the Closing
Date, Purchaser will deposit the First Escrow Amount, Second Escrow Amount,
Third Escrow Amount, Fourth Escrow Amount and the Purchase Price Escrow Amount
with the Escrow Agent by wire transfer of immediately available funds.  The
Escrow Agent will hold the First Escrow Fund in the First Escrow Account, the
Second Escrow Fund in the Second Escrow Account, the Third Escrow Fund in the
Third Escrow Account, the Fourth Escrow Fund in the Fourth Escrow Account and
the Purchase Price Escrow Fund in the Purchase Price Escrow Account pursuant to
this Agreement.
 
(b)           As of any particular time, the Escrow Agent may assume without
inquiry that the First Escrow Fund, Second Escrow Fund, Third Escrow Fund,
Fourth Escrow Fund and the Purchase Price Escrow Fund are all of the cash
required to be held in the First Escrow Account, Second Escrow Account, Third
Escrow Account, Fourth Escrow Account and the Purchase Price Escrow Account,
respectively, by the Escrow Agent.  The First Escrow Fund, Second Escrow Fund,
Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund will be
held and distributed by the Escrow Agent in accordance with the provisions of
this Agreement and the Purchase Agreement.  No portion (nor all) of the First
Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund or the
Purchase Price Escrow Fund, nor any beneficial interest therein, may be pledged,
subjected to any Lien, sold, assigned or transferred (including any transfer by
operation of law) by Seller or be taken or reached by any legal or equitable
process in satisfaction of any debt or other Liability of Seller, in each case
prior to the distribution to Seller of the First Escrow Fund, Second Escrow
Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund
by the Escrow Agent in accordance with this Agreement.
 
3.           Taxes.
 
(a)           Seller and Purchaser agree to treat the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow
Fund as owned by Purchaser and not received by Seller, in all cases to the
extent not paid to Seller pursuant to this Agreement, and to file all tax
returns on a basis consistent with such treatment.  Until the distribution of
any portion of the First Escrow Fund, Second Escrow Fund, Third Escrow Fund,
Fourth Escrow Fund or the Purchase Price Escrow Fund to Seller in accordance
with this Agreement and the Purchase Agreement, for Tax purposes, the beneficial
interest in that portion of the First Escrow Fund, Second Escrow Fund, Third
Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund held by the
Escrow Agent remains with Purchaser. For tax purposes, all Escrow Earnings on
the First Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund
and the Purchase Price Escrow Fund in any Tax year will be reported as allocated
to Purchaser until the distribution of the First Escrow Fund, Second Escrow
Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund
is determined and thereafter to Purchaser and Seller in accordance with their
respective interests therein.  Seller and Purchaser agree that any disbursement
of the First Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow
Fund or the Purchase Price Escrow Fund to Seller may be treated for U.S. federal
income tax purposes as consisting, in part, of imputed interest in accordance
with the Internal Revenue Code of 1986, as amended (the “Code”), and Treasury
Regulations promulgated thereunder.  In addition, Seller and Purchaser hereby
acknowledge and agree among themselves that the First Escrow Fund, Second Escrow
Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund
will be treated as installment obligations for purposes of Section 453 of the
Code, and no party will take any action or filing inconsistent with such
characterization.  The Escrow Agent shall have no obligation to calculate,
confirm or inquire into the other parties' treatment of payments from, or
obligations under, this Agreement as consisting, in part, of imputed interest or
as representing installment obligations and shall, instead, report Escrow
Earnings on the First Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth
Escrow Fund and the Purchase Price Escrow Fund as allocable to Purchaser or
Seller, as applicable, as set forth above in this Section 3(a).

 
2

--------------------------------------------------------------------------------

 

(b)           Purchaser and Seller acknowledge and agree that any amount
distributed by the Escrow Agent from the First Escrow Account, Second Escrow
Account, Third Escrow Account, Fourth Escrow Account or the Purchase Price
Escrow Account to Seller pursuant to the terms of this Agreement and the
Purchase Agreement (other than amounts treated as interest for U.S. tax
purposes) will be treated, for U.S. tax purposes, as additional consideration
paid to Seller for the Purchased Assets pursuant to the Purchase Agreement as
and when any such amount is distributed.
 
(c)           Prior to the distribution of the First Escrow Fund, Second Escrow
Fund, Third Escrow Fund, Fourth Escrow Fund or the Purchase Price Escrow Fund to
Seller, the Escrow Agent will distribute to Purchaser an amount equal to the
difference between (i) the incremental federal and state income tax that
Purchaser incurred as a result of including in income the Escrow Earnings earned
on the First Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow
Fund and the Purchase Price Escrow Fund and (ii) the incremental federal and
state tax savings as a result of the amount treated as imputed interest as
required by the Code.
 
4.           Rights and Obligations of the Parties.  The Escrow Agent will be
entitled to such rights and will perform such duties as Escrow Agent as set
forth herein (collectively, the "Duties"), in accordance with the provisions of
this Agreement.  Purchaser and Seller will be entitled to their respective
rights, and will perform their respective duties and obligations, as set forth
herein and in the Purchase Agreement.
 
5.           Escrow Period and Purchase Price Escrow Period.
 
(a)           The period during which a claim for indemnification under Section
2.3(g) of the Purchase Agreement (an "Purchase Price Claim") may be initiated
against the Purchase Price Escrow Fund will commence at the Closing Date and
terminate upon the Escrow Agent's release of the entire Purchase Price Escrow
Fund following the Escrow Agent's receipt of the Purchase Price Escrow Release
Notice (as defined in the Purchase Agreement) (the "Purchase Price Escrow
Release Date" and such period from the Closing Date until the Purchase Price
Escrow Release Date, the "Purchase Price Escrow Period").
 
(b)           The period during which (i) a claim for indemnification under
Section 12.2(d) for the matters described in Schedule 12.2(d) of the Purchase
Agreement may be initiated against the First Escrow Fund, Second Escrow Fund,
Third Escrow Fund and Fourth Escrow Fund (each, a "Claim"), will in each case
commence at the Closing Date and terminate at 11:59 P.M. (California Time) on
February 15, 2011(the "Escrow Release Date" and such period from the Closing
Date until the Escrow Release Date, the "Escrow Period").  Notwithstanding the
foregoing, all or a portion of the First Escrow Fund, Second Escrow Fund, Third
Escrow Fund or Fourth Escrow Fund may be retained beyond the Escrow Period as
provided in Sections 7(b) and 8 of this Agreement.
 
(c)           Unless otherwise specified in writing signed by Purchaser and
Seller, for purposes of this Agreement, the Closing Date shall be deemed to be
the date hereof.


6.           Duties of Escrow Agent.
 
(a)           The Escrow Agent will (i) safeguard and treat the First Escrow
Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase
Price Escrow Fund as trust funds in accordance with the provisions hereof and
not as the property of Purchaser or Seller and will hold the First Escrow Fund,
Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price
Escrow Fund in separate accounts, apart from any other funds or accounts of the
Escrow Agent or any other Person, and (ii) hold and dispose of the First Escrow
Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase
Price Escrow Fund only in accordance with the provisions of this Agreement.

 
3

--------------------------------------------------------------------------------

 

(b)           The Duties may be altered, amended, modified or revoked only by a
writing signed by Purchaser, the Escrow Agent and Seller.
 
7.           Distributions from First Escrow Fund, Second Escrow Fund, Third
Escrow Fund and Fourth Escrow Fund to Purchaser.
 
(a)           At any time and from time to time prior to the Purchase Price
Escrow Release Date or the Escrow Release Date, as applicable, if Purchaser
makes a claim for indemnification pursuant to the Purchase Agreement, Purchaser
shall deliver to the Escrow Agent and Seller a written notice thereof, setting
forth a brief description and the amount of such claim for indemnification (to
the extent the amount of such claim is known and quantifiable as of such date
and, if unknown, a good faith estimate of the amount of such claim based on
alleged facts, which if true, would give rise to liability for Losses under the
Purchase Agreement) (whether for Purchaser's own Losses or for Losses incurred
by any other Purchaser Indemnified Party) (a "Notice of Claim").  If a Notice of
Claim is delivered to Seller and the Escrow Agent, and Seller does not contest
any Claim or Claims made in such Notice of Claim in writing to Purchaser and the
Escrow Agent (delivered pursuant to Section 18(a)) within 15 calendar days as
provided in Section 12.7 of the Purchase Agreement, then Seller shall be
conclusively deemed to have consented to the recovery by Purchaser (on behalf of
itself of any other Purchaser Indemnified Party) of the full amount of Losses
specified in such Notice of Claim, including the forfeiture of such portion of
the First Escrow Fund, Second Escrow Fund, Third Escrow Fund or Fourth Escrow
Fund, as applicable, sufficient to satisfy such Losses.  If a Notice of Claim is
delivered to Seller and the Escrow Agent, and Seller contests a portion, but not
all, of any Claim or Claims made in such Notice of Claim in writing to Purchaser
and the Escrow Agent (delivered pursuant to Section 18(a)) within 15 calendar
days as provided in Section 12.7 of the Purchase Agreement, then Seller shall be
conclusively deemed to have consented to the recovery by Purchaser (on behalf of
itself of any other Purchaser Indemnified Party) of the uncontested amount of
Losses specified in such Notice of Claim, including the forfeiture of such
portion of the First Escrow Fund, Second Escrow Fund, Third Escrow Fund or
Fourth Escrow Fund, as applicable, sufficient to satisfy such Losses.
 
(b)           If Seller gives Purchaser and the Escrow Agent written notice
(delivered pursuant to Section 18(a)) contesting any Claim or Claims made in
such Notice of Claim (such contested portion, an "Unresolved Claim") within the
15 calendar day period specified in Section 7(a), then Seller and Purchaser (on
behalf of itself or any other Purchaser Indemnified Party) shall attempt in good
faith for 30 days after Purchaser's receipt of such written notice to resolve
the Unresolved Claim.  If Purchaser (on behalf of itself or any other Purchaser
Indemnified Party) and Seller shall so agree, a notice setting forth such agreed
upon amount shall be prepared and signed by Purchaser (on behalf of itself or
any other Purchaser Indemnified Party) and Seller and such notice shall be
conclusive and binding on the Purchaser (on behalf of itself or any other
Purchaser Indemnified Party) and Seller.
 
(c)           If no such agreement can be reached during the 30-day period
specified in Section 7(b), Purchaser and Seller shall address such claim
pursuant to the arbitration provisions set forth in Section 12.7 of the Purchase
Agreement.
 
8.           Distributions from First Escrow Fund, Second Escrow Fund, Third
Escrow Fund and Fourth Escrow Fund to Seller.
 
(a)           Within 2 Business Days following the expiration of the Escrow
Period, the Escrow Agent will deliver to Seller any amounts remaining in the
First Escrow Fund, Second Escrow Fund, Third Escrow Fund and Fourth Escrow Fund,
less, in each case, a portion of the First Escrow Fund, Second Escrow Fund,
Third Escrow Fund and Fourth Escrow Fund equal to the sum of (i) the amount of
any Unresolved Claims plus (ii) the amount of any Notice of Claim for which
Seller's 15 day period to contest such claim has not expired, plus (iii) an
amount that may be necessary in Purchaser's reasonable judgment to satisfy all
pending unsatisfied or disputed Claims specified in any Notice(s) of Claim
delivered to Seller and Escrow Agent in accordance with Section 7 hereof before
the expiration of the Escrow Period (the sum of clauses (i), (ii) and (iii)
above, the "Holdback Amount").

 
4

--------------------------------------------------------------------------------

 

(b)           If any Claims are pending but not resolved on the Escrow Release
Date, then the Escrow Agent will retain possession and custody of the amount of
cash in the First Escrow Fund, Second Escrow Fund, Third Escrow Fund and Fourth
Escrow Fund, as applicable, equal to the Holdback Amount, and, within 2 Business
Days after each such Claim has been resolved (by arbitrator decision pursuant to
Section 12.7 of the Purchase Agreement or agreement of Purchaser and Seller as
provided in Section 7), the Escrow Agent will deliver to Seller the portion of
the cash remaining in the First Escrow Fund, Second Escrow Fund, Third Escrow
Fund and Fourth Escrow Fund, as applicable, not required to satisfy any such
then remaining pending Claims (including any Unresolved Claims or any amounts
described in clauses (ii) and (iii) of Section 8(a) above).
 
(c)           Notwithstanding anything herein to the contrary, but subject to
Section 3(c) above, in the event the matters described in either item 1, item 2,
item 3 or item 4 of Schedule 12.2(d) of the Purchase Agreement are settled,
compromised or resolved in a manner that Purchaser reasonably and in good faith
concludes could not reasonably be expected to result in any Assumed Liability
(or otherwise create or result in any Liability to Purchaser or its Affiliates,
including any Seller Subsidiary), or otherwise to Purchaser’s reasonable
satisfaction, in each case following the Closing Date and prior to the Escrow
Release Date, as promptly as practicable thereafter, Purchaser and Seller shall
prepare and deliver a joint written notice instructing the Escrow Agent to
release to Seller, subject to Section 3(c) above, the full amount of the First
Escrow Fund, Second Escrow Fund, Third Escrow Fund or Fourth Escrow Fund, as
applicable.  Additionally, in the event the matters described in either item 1,
item 2, item 3 or item 4 of Schedule 12.2(d) of the Purchase Agreement are
settled, compromised or resolved in a manner that Purchaser reasonably and in
good faith concludes could not reasonably be expected to result in any Assumed
Liability (or otherwise create or result in any Liability to Purchaser or its
Affiliates, including any Seller Subsidiary), or otherwise to Purchaser’s
reasonable satisfaction, in each case equal to an amount that is less than the
amounts in the First Escrow Fund, Second Escrow Fund, Third Escrow Fund or
Fourth Escrow Fund, as applicable, as promptly as practicable thereafter,
Purchaser and Seller shall prepare and deliver a joint written notice
instructing the Escrow Agent to release to Seller, subject to Section 3(c)
above, the balance of the amounts remaining in the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund or Fourth Escrow Fund, as applicable, in excess
of such settled, compromised or resolved amounts.
 
9.           Distributions from Purchase Price Escrow Fund to Purchaser or
Seller.  On the Purchase Price Escrow Release Date, the Escrow Agent will
deliver to Purchaser out of the Purchase Price Escrow Fund, the full amount of
any Negative Adjustment Amount plus, if applicable, one-half (1/2) of the
Reviewing Accountant Fees specified in the Purchase Price Escrow Release Notice,
and following the delivery of such amounts to Purchaser, deliver to Seller any
and all remaining amounts in the Purchase Price Escrow Fund.
 
10.           Maintenance and Termination of the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow
Fund.  The Escrow Agent will continue to maintain the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow
Fund until the earlier of (a) the time at which there will be no funds or other
property in such First Escrow Fund, Second Escrow Fund, Third Escrow Fund,
Fourth Escrow Fund and Purchase Price Escrow Fund and (b) the termination of
this Agreement in accordance with its terms.

 
5

--------------------------------------------------------------------------------

 

11.           Investment of First Escrow Fund, Second Escrow Fund, Third Escrow
Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund.  The Escrow Agent
will invest and reinvest moneys on deposit in the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow
Fund in one of the investment vehicles described in Annex B, as directed in
writing by Seller and Purchaser.  In the absence of written directions from
Seller and Purchaser, funds will be invested in the U.S. Bank FDIC Insured Money
Market Deposit Account.  Any loss or expense incurred as a result of any
investment of moneys on deposit in the First Escrow Fund, Second Escrow Fund,
Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow Fund shall
be paid from the First Escrow Fund, Second Escrow Fund, Third Escrow Fund,
Fourth Escrow Fund and the Purchase Price Escrow Fund,
respectively.  Notwithstanding anything to the contrary herein, the Escrow Agent
may, without giving advance notice to Seller and Purchaser, sell or liquidate
any of the investments at any time if the proceeds thereof are required for any
release of all or any portion of the First Escrow Fund, Second Escrow Fund,
Third Escrow Fund, Fourth Escrow Fund or Purchase Price Escrow Fund permitted or
required hereunder.  The Escrow Agent or any of its affiliates may receive
compensation with respect to any investment directed hereunder.  The Escrow
Agent will not be liable for any loss directly or indirectly, in whole or in
part, from the inability to invest funds on the day the instructions are
received.  The Escrow Agent shall not be liable for any loss of principal or
income due to the choice of investments in which the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund, Fourth Escrow Fund or Purchase Price Escrow Fund
is invested or the choice of such investments converted into cash pursuant to
this Section 11.
 
12.           Exculpatory Provisions.
 
(a)           The Escrow Agent will be obligated only for the performance of
such Duties as are specifically set forth herein and may rely, and will be
protected in relying or refraining from acting, on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties.  The Escrow Agent will not be liable for forgeries or false
impersonations.  The Escrow Agent will not be liable for any act done or omitted
hereunder as Escrow Agent except for gross negligence, willful misconduct or
breach of this Agreement.  The Escrow Agent will in no case or event be liable
for any representations or warranties of Seller or Purchaser or for punitive,
incidental or consequential damages.  Any act done or omitted pursuant to the
advice or opinion of counsel will be conclusive evidence of the good faith of
the Escrow Agent.
 
(b)           In the event of a dispute between Seller and Purchaser, the Escrow
Agent is hereby expressly authorized to comply with and obey orders, judgments
or decrees of any court.  In case the Escrow Agent obeys or complies with any
such order, judgment or decree of any court, the Escrow Agent will not be liable
to any of the parties hereto or to any other Person by reason of such
compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
(c)           The Escrow Agent will not be liable in any respect on account of
the identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement, the Purchase Agreement or any
documents or papers deposited or called for hereunder or thereunder.  The Escrow
Agent is not charted with knowledge or any duties or responsibilities under any
other document or agreement, including without limitation the Purchase
Agreement.
 
(d)           The Escrow Agent will not be liable for the outlawing of any
rights under any statute of limitations with respect to this Agreement, the
Purchase Agreement or any documents deposited with the Escrow Agent.


13.           Resignation and Removal of the Escrow Agent.  The Escrow Agent may
resign as Escrow Agent at any time, with or without cause, with respect to the
First Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund or
Purchase Price Escrow Fund by giving at least 30 days' prior written notice to
Purchaser and Seller, such resignation to be effective 30 days following the
date such notice is given.  In addition, Purchaser and Seller may jointly remove
the Escrow Agent as escrow agent at any time, with or without cause, by an
instrument executed by Purchaser and Seller (which may be executed in
counterparts) given to the Escrow Agent, which instrument will designate the
effective date of such removal.  In the event of any such resignation or
removal, a successor escrow agent will be appointed by Purchaser and Seller on
the terms of this Agreement.  If a successor escrow agent is not so appointed,
then the Escrow Agent may apply to a court of competent jurisdiction to appoint
one.  Any such successor escrow agent will deliver to Purchaser and Seller a
written instrument accepting such appointment, and thereupon it will succeed to
all the rights and duties of the Escrow Agent hereunder and will be entitled to
receive possession of the First Escrow Fund, Second Escrow Fund, Third Escrow
Fund, Fourth Escrow Fund and Purchase Price Escrow Fund.  Upon receipt of the
identity of the successor Escrow Agent, the Escrow Agent will deliver the First
Escrow Fund, Second Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and
Purchase Price Escrow Fund then held hereunder to the successor Escrow Agent.

 
6

--------------------------------------------------------------------------------

 

14.           Further Instruments.  If the Escrow Agent reasonably requires
other or further instruments in connection with its performance of the Duties,
the necessary parties hereto will join in furnishing such instruments.
 
15.           Disputes.  It is understood and agreed that, should any dispute
arise with respect to the delivery and/or ownership or right of possession of
the cash and/or other property held by the Escrow Agent hereunder, the Escrow
Agent is authorized and directed to act in accordance with, and in reliance
upon, the provisions of this Agreement.  In the event conflicting demands are
made or conflicting notices are served upon the Escrow Agent with respect to the
First Escrow Account, Second Escrow Account, Third Escrow Account, Fourth Escrow
Account or the Purchase Price Escrow Account, the Escrow Agent shall have the
absolute right, at the Escrow Agent's election, to do any of the following:  (i)
resign so a successor escrow agent can be appointed pursuant to Section 13
hereof; (ii) file a suit in interpleader and obtain an order from a court of
competent jurisdiction requiring the parties to interplead and litigate in such
court their several claims and rights among themselves; or (iii) give written
notice to Seller and Purchaser that it has received conflicting instructions and
is refraining from taking action until it receives instructions consented to in
writing by both Seller and Purchaser.  In the event an interpleader suit as
described in clause (ii) above is brought, the Escrow Agent shall thereby be
fully released and discharged from all further obligations imposed upon it under
this Agreement with respect to the matters that are the subject of such
interpleader suit.
 
16.           Escrow Fees and Expenses.  The fees and expenses of the Escrow
Agent set forth on the Fee Schedule attached hereto as Annex C will be paid 50%
by Purchaser and 50% by Seller.  Any extraordinary fees and expenses, including
without limitation any fees or expenses incurred by the Escrow Agent in
connection with a dispute over the distribution of the First Escrow Amount,
Second Escrow Amount, Third Escrow Amount or Fourth Escrow Amount or the
validity of a Claim or Claims by any Purchaser Indemnified Party, will be paid
50% by Purchaser and 50% by Seller.
 
17.           Indemnification.  In consideration of the Escrow Agent's
acceptance of this appointment, with respect to the First Escrow Fund, Second
Escrow Fund, Third Escrow Fund, Fourth Escrow Fund and the Purchase Price Escrow
Fund, Purchaser and Seller shall severally and not jointly, agree to indemnify
and hold the Escrow Agent harmless as to any liability incurred by it to any
person, firm or corporation by reason of its having accepted such appointment or
in carrying out the provisions of this Agreement and the Purchase Agreement, and
to reimburse the Escrow Agent for all its reasonable costs and expenses
(including reasonable counsel fees and expenses) reasonably incurred by reason
of any matter as to which such indemnity is paid pursuant to this Section 17;
provided, however, that such costs and expenses will be divided equally between
Purchaser and Seller; provided, further, that no indemnity need be paid in case
of the Escrow Agent's gross negligence, willful misconduct or breach of this
Agreement.

 
7

--------------------------------------------------------------------------------

 

18.           General.
 
(a)           All notices, requests and other communications required or
permitted hereunder must be in writing and either hand delivered in person, sent
by confirmed facsimile, sent by certified or registered first-class mail,
postage pre-paid, sent by nationally recognized overnight courier service or
otherwise provided in accordance with Section 13.13 of the Purchase
Agreement.  Such notices, requests and other communications will be effective as
provided in Section 13.13 of the Purchase Agreement.  The notice information of
the parties is as follows:

 

 
(i)
If to Purchaser:
   
c/o Kay Technology Corp, Inc.
   
2500 Sand Hill Road, Suite 300
   
Menlo Park, California 94025
   
Facsimile:  650-289-2461
    Attention: Tom Barnds      
Jason Klein
     
Mark Duffell
           
with a copy (which will not constitute notice) to:
   
Kirkland & Ellis LLP
   
300 North LaSalle
   
Chicago, Illinois 60654
   
Facsimile:  312-862-2000
    Attention:  Jeffrey Seifman, P.C.      
Carol Anne Huff
     
Shelly M. Hirschtritt
       
(ii)
If to Seller:
   
c/o Kana Software, Inc.
   
181 Constitution Drive
   
Menlo Park, California 94025
   
Facsimile:  650-614-8117
   
Attention:  Michael Fields, CEO
         
with a copy to (which will not constitute notice) to:
         
Fenwick & West LLP
   
555 California Street, 12th Floor
   
San Francisco, CA 94104
   
Facsimile:  415-281-1350
   
Attention:  David K. Michaels, Esq.


 
8

--------------------------------------------------------------------------------

 
 

 
(iii)
If to the Escrow Agent:
         
U.S. Bank National Association
   
Corporate Trust Services
   
633 West Fifth Street, 24th Floor
   
Los Angeles, CA 90071
   
Attention:  Paula M. Oswald (Kana/Kay 2009 Escrow)
   
Telephone:  213-615-6043
   
Facsimile:  213-615-6197



(b)           Any Notice of Claim, notice of Purchase Price Claim or the
Purchase Price Escrow Release Notice may be signed by any authorized officer of
Purchaser.  Notwithstanding the provisions of Section 18(a), notices to the
Escrow Agent shall be effective only upon receipt.  If any Notice of Claim,
objection thereto, notice of Purchase Price Claim, the Purchase Price Escrow
Release Notice or other document is required to be delivered to the Escrow Agent
and any other Person, the Escrow Agent may assume without inquiry that such
Notice of Claim, objection, notice of Purchase Price Claim, Purchase Price
Escrow Release Notice or other document was received by such other Person on the
date on which it was received by the Escrow Agent.
 
(c)           When a reference is made in this Agreement to Exhibits, Schedules,
Sections or Articles, such reference will be to an Exhibit, a Schedule, a
Section or an Article, respectively, to this Agreement unless otherwise
indicated.  The words "include," "includes" and "including" when used herein
will be deemed in each case to be followed by the words "without
limitation."  The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.  All pronouns contained herein and any variations thereof will
be deemed to refer to the masculine, feminine or neuter, singular or plural, as
the identity of the parties hereto may require.  The parties hereto agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and the other agreements, certificates and documents contemplated
by this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement,
certificate or document will be construed against the party drafting such
agreement, certificate or document.  Each reference herein to a law, statute,
regulation, document or Contract will be deemed in each case to include all
amendments thereto.
 
(d)           This Agreement may be executed in any number of counterparts, each
of which will be an original as regards any party whose signature appears
thereon and all of which together will constitute one and the same
instrument.  This Agreement will become binding when one or more counterparts
hereof, individually or taken together, bears the signatures of all parties
reflected herein as signatories and has been delivered by each party to this
Agreement to each other party to this Agreement (including any delivery by
facsimile or electronic mail).
 
(e)           No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto;
provided, however, that if Purchaser or any of its successors or assigns shall
(i) consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the
successors and assigns of Purchaser shall assume all of the obligations
of  Purchaser set forth in this Agreement. Subject to the foregoing, this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.  Any assignment in violation of this
Section 18(e) will be void.

 
9

--------------------------------------------------------------------------------

 
 
(f)           The rights and obligations of the parties shall be governed by,
and this Agreement shall be interpreted, construed and enforced in accordance
with, the laws of the State of Delaware, excluding its conflict of laws rules to
the extent such rules would apply the law of another jurisdiction.  Any judicial
proceeding brought against any of the parties to this Agreement or any dispute
arising out of this Agreement or related hereto may be brought in the courts of
the State of Delaware or in the United States District Court in the State of
Delaware, and, by execution and delivery of this Agreement, each of the parties
to this Agreement accepts the exclusive jurisdiction of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. The foregoing consents to jurisdiction shall not constitute
general consents to service of process in the State of Delaware for any purpose
except as provided above and shall not be deemed to confer rights on any Person
other than the parties to this Agreement. Each of the parties to this Agreement
agree that service of any process, summons, notice or document by U.S. mail to
such party's address for notice hereunder shall be effective service of process
for any action, suit or proceeding in Delaware with respect to any matters for
which it has submitted to jurisdiction pursuant to this Section 18(f).
 
(g)           This Agreement may not be amended or modified except by a written
instrument signed by Purchaser, Seller and the Escrow Agent.
 
(h)           If any provision of this Agreement, or the application thereof, is
for any reason held to any extent to be invalid, illegal or unenforceable, then
the remainder of this Agreement and the application thereof will nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement are not affected in any manner
materially adverse to any party hereto. Upon such determination that any
provision is invalid, illegal or unenforceable, the parties hereto agree to
replace such provision with a valid, legal and enforceable provision that will
achieve, to the maximum extent legally permissible, the economic, business and
other purposes of such provision.
 
(i)           This Agreement and the Purchase Agreement constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, oral or written,
among Purchaser, Seller and the Escrow Agent with respect to the subject matter
hereof.
 
(j)           This Agreement will terminate on the earlier of:  (i) the date on
which there are no funds or other property remaining in the First Escrow
Account, Second Escrow Account, Third Escrow Account, Fourth Escrow Account and
Purchase Price Escrow Account, and (ii) the date on which all of the parties
hereto may agree in writing to terminate this Agreement.


19.           Tax Reporting Matters.  Purchaser and Seller agree to provide the
Escrow Agent with certified tax identification numbers for each of them by
furnishing appropriate Forms W-9 or Forms W-8 and other forms and documents that
the Escrow Agent may reasonably request (collectively, "Tax Reporting
Documentation") within 30 days after the Closing Date.  The parties hereto
understand that, if such Tax Reporting Documentation is not so certified to the
Escrow Agent, the Escrow Agent may be required by the Code to withhold a portion
of any payments made to Seller pursuant to this Agreement.
 
20.           U.S.A. Patriot Act Compliance.  To help the government fight the
funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain, verify and record information that identifies
each Person who opens an account.  For a non-individual Person such as a
business entity, a charity, a trust or other legal entity, the Escrow Agent will
ask for documentation to verify its formation and existence as a legal
entity.  The Escrow Agent may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.  Purchaser and Seller
each agrees to provide all such information and documentation as to themselves
as requested by the Escrow Agent to ensure compliance with federal law.

 
10

--------------------------------------------------------------------------------

 
 

 
[Signature Page Follows]
 

 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first written above.
 

 
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/ Paula M. Oswald
 
Name:
Paula M. Oswald
 
Title:
Vice President
             
KAY TECHNOLOGY CORP, INC.
             
By:
Jason Klein
 
Name:
Jason Klein
 
Title:
President
             
KANA SOFTWARE, INC.
             
By:
/s/ Michael S. Fields
 
Name:
Michael S. Fields
 
Title:
President


 
[Signature Page to Escrow Agreement]
 

--------------------------------------------------------------------------------